
	
		I
		112th CONGRESS
		1st Session
		H. R. 3744
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide that the United States Postal Service shall
		  maintain postal service to rural areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Service Preservation Act.
		2.Continuation of
			 rural mail deliveryFor the
			 5-year period beginning on the date of enactment of this section, the United
			 States Postal Service shall continue the rural delivery of mail at not less
			 than the level provided as of such date.
		3.Employee buy-outs
			 and rural post office closings
			(a)Buy-OutsDuring the 5-year period beginning on the
			 date of enactment of this section, not more than 10 percent of the total number
			 of buy-outs offered (if any) by the Postal Service to Postal Service employees
			 shall be made to such employees that work in rural post offices.
			(b)Rural post
			 office closingsDuring the 5-year period beginning on the date of
			 enactment of this section, not more than 10 percent of the total number of the
			 post offices closed or consolidated (if any) pursuant to section 404 of title
			 39, United States Code, shall be rural post offices.
			(c)DefinitionsFor purposes of this section:
				(1)Postal
			 ServiceThe term
			 Postal Service has the meaning given such term in section 102(1)
			 of title 39, United States Code.
				(2)Rural post
			 office
					(A)In
			 generalA post office shall be considered to be a rural post
			 office if such post office is located in an area, as set forth in the most
			 recent decennial census by the Bureau of the Census, which is located within a
			 town, village, or city—
						(i)that
			 has a population not exceeding 10,000 inhabitants; and
						(ii)is not contiguous or adjacent to a town,
			 village, or city that has a population that is greater than 150,000 inhabitants
			 or an urbanized area of such town, village, or city.
						(B)Rule of
			 constructionFor purposes of
			 subparagraph (A), the term urbanized area means a densely
			 populated territory, as defined in the most recent decennial census by the
			 Bureau of the Census.
					
